DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The preliminary amendment received 12/31/2019 has been entered and fully considered.  Claims 1-8 are pending, amended, and examined herein.

Claim Objections
Claim 8 is objected to because of the following informalities:  the claim recites “a surface (BET)”.  It is believed the claim should be amended to recite “a BET surface area”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0782206 A1 (“Aoki”).
Regarding claims 1-2 and 5-6, Aoki discloses a positive electrode active material represented by the formula LiNi1-x-y-zCoxMnyAlzO2 wherein x, y and z satisfy relations of 0≤y≤0.3, 0≤x≤0.25, 0<z≤0.15 (Abstract).  Aoki discloses a method of producing the positive electrode active material comprises the steps of: (a) mixing (A) at least one of β-Ni1-x-yCoxMnz(OH)2 (a mixed oxide of Mn, Co and Ni) and β-Ni1-x-yCoxMnyOOH (a mixed oxyhydroxide of Mn, Co and Ni) in which x and y satisfy relations of 0≤x≤0.25 0≤y≤0.3, (B) a Li supply source material such as LiOH or/and Li2CO3, and (C) an Al supply source material which is an Al chemical compound such as Al(OH)3 (aluminum hydroxide), Al2O3 (aluminum oxide), or the like; and (b) burning the resulting mixture (pg. 3, lines 20-27).  In an embodiment, the resulting mixture is burned at 720°C (pg. 4, lines 5-8).
Aoki further discloses many exemplary compositions of the positive electrode active material (Tables 1-5).  For example, Aoki discloses a composition wherein x=0.1, y=0.1, and z=0.1 (Table 2).  This results in a composition represented by LiNi0.7Co0.1Mn0.1Al0.1O2.  This corresponds to the claimed composition when x=0, a=7/9, b=1/9, c=1/9, and d=0.1.
Regarding claim 3, Aoki discloses the method of claim 1.  The mixing in step (a) is performed in a dry state (pg. 3, lines 20-27; pg. 4, lines 5-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over EP 0782206 A1 (“Aoki”) in view of US 2015/0093641 A1 (“Mitsumoto”).
Regarding claim 4, Aoki discloses the method of claim 1.  Aoki discloses burning the resulting mixture (pg. 3, lines 20-27), however, Aoki is silent regarding the burning being performed in a rotary kiln or roller hearth kiln.
Mitsumoto discloses a method of manufacturing a lithium metal compound oxide and teaches the compound is fired in a firing furnace such as a rotary kiln (Abstract; [0089]).  In view of the disclosures of Aoki and Mitsumoto, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a rotary kiln to burn the mixture of Aoki because it would amount to a combination of prior art elements according to known methods to yield predictable results.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over EP 0782206 A1 (“Aoki”) in view of US 2013/0146808 A1 (“Endo”).
Regarding claim 7, Aoki discloses the method of claim 1.  Aoki discloses the mixed oxide of Mn, Co and Ni is synthesized by co-precipitation (pg. 3, lines 20-21), however, Aoki is silent regarding drying under air and dehydration.
Endo discloses a lithium transition metal composite oxide (Abstract) formed via a coprecipitation method ([0059]-[0066]).  Endo teaches the coprecipitation product is dried in an oven at 100°C under normal pressure in an air atmosphere ([0094]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to dry under air and dehydration to remove the solvent used in the coprecipitation method, in this case water, as taught by Endo.  The drying is interpreted to read on dehydration.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over EP 0782206 A1 (“Aoki”) in view of US 2007/0048607 A1 (“Nakashima”).
Regarding claim 8, Aoki discloses the method of claim 1.   Aoki does not expressly disclose the electrode active material has a surface (BET) in the range of from 0.1 to 0.8 m2/g, determined according to DIN-ISO 9277:2003-05.
Nakashima discloses a secondary battery (Abstract) and teaches the BET specific surface area of the positive-electrode active-material particles as measured by the nitrogen adsorption method is generally 0.3 m2/g or larger and 4.0 m2/g or smaller.  Too small specific surface areas thereof are undesirable because this means that the primary-particle diameter is too large, namely, rate characteristics and capacity tend to decrease.  On the other hand, in case where the specific surface area thereof is too large, side reactions in the battery proceed to reduce battery durability such as cycle characteristics and storability ([0224]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the BET specific surface area to limit a decrease to rate characteristics and capacity and limit a reduction in cycle characteristics and storability as taught by Nakashima.

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727